Deen, Judge,
dissenting. Code Ann. § 6-802 sets out how an appeal shall be made. It shall be taken by filing a notice of appeal. This notice is not required to except to an appeal-able judgment, as did the old assignments of error. All that is needed in this regard is to make "a concise statement of the judgment . . . entitling the appellant to take an appeal.” (Emphasis supplied.) The appellant did this by stating in his notice of appeal that there was a final judgment of a date certain based on a verdict.
Code Ann. § 6-809 (d) states that "where it is apparent” from any combination of notice of appeal, record, and enumeration of errors taken together "what errors are sought to be asserted upon appeal, the appeal shall be considered in accordance therewith.” (Emphasis supplied.)
In this case it is apparent from both the notice of appeal and the record that there is a final judgment based on a verdict and that the case is no longer pending. It is apparent that there is a judgment overruling a motion to dismiss, that this judgment is enumerated as error, and that this is the question the appellant seeks to review. As I read these three Code sections, this is sufficient, regardless of the fact that the appellant did not recite specifically in the notice of appeal that he was appealing from the final judgment. "It is the intention of this law to provide a new procedure . . . and, to that end, this law shall be liberally construed so as to bring about a decision on the merits of every case appealed, and to avoid dismissal of any case . . . except as may be specifically referred to herein.” Code Ann. § 6-905.
In other words, we are to look to substance and not to form. Where the appellant has set forth a concise statement of the judgment entitling him to take an appeal, where it is apparent what error he wants corrected, and where no stat*810utory phrase requires him to use the magic words, "I also appeal from this final judgment,” then I do not think it should be dismissed. We should not require more than the statute.
I am authorized to state that Presiding Judge Jordan concurs in this dissent.